Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 7 February 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Feb: 7. 1793.

We find by your letters not coming as usual that the Northern mail has been delayed by the Snow. Monticello and the country adjacent were covered with it to the depth of 12 inches at least and yet today not a particle is to be seen the Weather has been so uncommonly warm. The farmers say, it has been of great service to the Wheat which really suffered from drought in the middle of Winter. For the navigators of Rivanna it has been very fortunate the river having been too shallow for boats to pass the greater part of the Winter. George the blacksmith tells me that he wants principally files and screw-plates and that the bellows he has at present is too small for such work as the Mill will require. The carpenters began this morning to raise the stable the snow having prevented their seting about it sooner. I fear you will find the work which was to be done by the teams very backward. The horses have been employed a part of two days only, in bringing two loads of slabs, the oxen have brought two more and these are all we have. Indeed I am much afraid that the quantity you desired cannot be got as the saw is frequently stoped and the slabs are in great demand. The store of them which you saw at the saw-mill was exhausted by a neighbouring black-smith who took it into his head to make Charcoal of them, and those which the waggons brought away were such as had just fallen from the saw. Your directions concerning the scantling will be exactly attended to, alltho’ I am apprehensive that it will not be brought in before your return as it must be sawed on the other side of the river there being no timber fit on this side.
Patsy and the children are well and we are all extremely impatient for your return. Your most sincere friend & hble Servant

Ths: M. Randolph




Diary.



Feb: 1.
30  f
36. c.


2.
36. r.
40. f.


 3.
42. f.
45. f.


 4.
37. f.
44. f.


 5.
48. clouds.
55. very cloudy


 6.
50. c.
54. rain


 7.
50. f.



